Name: 90/63/EEC: Council Decision of 12 February 1990 amending, for the fourth time, Decision 88/303/EEC recognizing certain parts of the territory of the Community as being either officially swine-fever free or swine-fever free
 Type: Decision_ENTSCHEID
 Subject Matter: health;  means of agricultural production
 Date Published: 1990-02-17

 Avis juridique important|31990D006390/63/EEC: Council Decision of 12 February 1990 amending, for the fourth time, Decision 88/303/EEC recognizing certain parts of the territory of the Community as being either officially swine-fever free or swine-fever free Official Journal L 043 , 17/02/1990 P. 0032 - 0033*****COUNCIL DECISION of 12 February 1990 amending, for the fourth time, Decision 88/303/EEC recognizing certain parts of the territory of the Community as being either officially swine-fever free or swine-fever free (90/63/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 89/662/EEC (2), and in particular Article 4b (1) (c) thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 89/662/EEC, and in particular Article 13a (2) thereof, Having regard to the proposal from the Commission, Whereas Decision 88/303/EEC (4), as last amended by Decision 89/578/EEC (5), recognizes certain parts of the territory of Belgium, the Federal Republic of Germany, France, Greece, the Netherlands and Spain as being officially swine-fever free and certain parts of Belgium, the Federal Republic of Germany, France, Italy and Greece as being swine-fever free; Whereas, in a certain part of the territory of Belgium, swine fever has not been detected for more than a year; whereas vaccination against swine fever has not been authorized for at least the preceeding 12 months; whereas the holdings concerned contain no pigs which have been vaccinated against swine fever during the previous 12 months; whereas, consequently, this part of the territory fulfils the requirements for being recognized as officially swine-fever free for the purpose of intra-Community trade; Whereas, within the framework of an eradication plan, the Commission, by Decision 90/3/EEC (6), recognized certain regions in Belgium as being officially swine-fever free; Whereas, in certain parts of Italy, swine fever has not been detected for more than one year; whereas therefore these parts of the territory fulfil the requirements for being recognized as swine-fever free for the purpose of intra-Community trade in fresh meat, HAS ADOPTED THIS DECISION: Article 1 Decision 88/303/EEC is hereby amended as follows: 1. in Chapter 5 of Annex I, the following is added after the last indent: '- East Flanders'; 2. in Chapter 4 of Annex II, the following is added after the last indent: '- Arezzo, Florence, Lucca, Pistoia and Massa Carrara (Toscana region), - Agrigento, Caltanissetta, Catania, Enna, Messina, Palermo, Ragusa, Siracusa and Trapani (Sicilia region).' Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 February 1990. For the Council The President J. WALSH (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 395, 30. 12. 1989, p. 13. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 132, 28. 5. 1988, p. 76. (5) OJ No L 322, 7. 11. 1989, p. 22. (6) OJ No L 2, 5. 1. 1990, p. 29.